              Case 2:21-cv-02588-WB Document 1 Filed 06/08/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BERNADETTE WILKINSON,                                :     CIVIL ACTION
         Plaintiff,                                  :
                                                     :     No.   2:21-cv-2588
       v.                                            :
                                                     :
ABINGTON TOWNSHIP,                                   :
         Defendants.                                 :     JURY TRIAL DEMANDED


                                         COMPLAINT

I. PRELIMINARY STATEMENT

       This is an action for an award of damages, declaratory and injunctive relief, attorney's

fees and other relief on behalf of Plaintiff, Bernadette Wilkinson (hereinafter “Plaintiff”).

Plaintiff was an employee of Defendant Abington (hereinafter “Abington”), who has been

harmed by race discrimination, and retaliatory practices as well as other improper conduct by

Abington and its agents, servants, and representatives .

       This action is brought under Title VII of the Civil Rights Acts of 1964 and 1991, as

amended., 42 U.S.C. §2000e.

II. JURISDICTION AND VENUE

       1.        The original jurisdiction and venue of this Court is invoked in this District

pursuant to Title 42 U.S.C. §2000e-5(f), 28 U.S.C. §1331 and 1391, 2201, 2202, 1343 and the

claim is substantively based on Title VII, 42 U.S.C. §2000e et seq., and the ADEA, 29 U.S.C. §

621 et seq.

       2.        Venue is proper in the Eastern District of Pennsylvania as some or all of the

events complained of herein occurred in Montgomery County, Pennsylvania.


                                                 1
             Case 2:21-cv-02588-WB Document 1 Filed 06/08/21 Page 2 of 7




       3.       All conditions precedent to the institution of this suit have been fulfilled. As to

the federal Title VII, Plaintiff has invoked the procedure set forth in the Title VII and has

received a Notice of Right to Sue as required. On January 15, 2021, Plaintiff filed a Charge of

Discrimination with the EEOC, which was cross filed with the PHRC, against Abington alleging,

inter alia race-based employment discrimination, and retaliation. On March 12, 2021, a Notice

of Right to Sue was issued by the Equal Employment Opportunity Commission.

       4.       This action has been filed within ninety (90) days of receipt of said Notice.

III. PARTIES

      5.        Plaintiff, Bernadette Wilkinson, is an adult Caucasian female citizen and resident

of the Commonwealth of Pennsylvania.

      6.     Plaintiff was hired by Defendant, Abington Township as a Receptionist in 2016.

      7.     At all times relevant hereto, Plaintiff was a proper, loyal, and competent employee.

      8.     At the time of her furlough from employment, Plaintiff’s direct supervisors were

Township Manager Richard Manfredi and Tara Wehmeyer, Assistant Township Manager.

       9.         Abington is a Township of the First Class established under the laws of the

Commonwealth of Pennsylvania with a principal place of business located at 1176 Old York

Road, Abington, PA 19001.

       10.      Richard Manfredi (hereinafter “Manfredi”) is a resident and citizen of the

Commonwealth of Pennsylvania.          At all times relevant to this action, Manfredi was the

Township Manager for Abington. At all times relevant hereto, Manfredi was an agent, servant,

workman and/or employee of Abington, acting and/or failing to act within the scope, course, and

authority of his employment and his employer, Abington. At all times relevant, Manfredi was


                                                  2
             Case 2:21-cv-02588-WB Document 1 Filed 06/08/21 Page 3 of 7




acting in his supervisory and/or personal capacity.

       11.      Tara   Wehmeyer (hereinafter “Wehmeyer”) is a resident and citizen of the

Commonwealth of Pennsylvania.          At all times relevant to this action, Wehmeyer was the

Assistant Township Manager for Abington. At all times relevant hereto, Wehmeyer was an

agent, servant, workman and/or employee of Abington, acting and/or failing to act within the

scope, course, and authority of her employment and her employer, Abington. At all times

relevant, Wehmeyer was acting in her supervisory and/or personal capacity.

       12.      At all times relevant herein, Plaintiff was a “person” and “employee” as defined

by Title VII and is subject to the provisions of the Act.

       13.      At all times relevant herein, Abington was an “employer” as defined by Title VII,

and is subject to the provisions of the Act.

       14.      At all times relevant hereto, Abington acted by and/or failed to act by and through

the conduct of its officers, managers, agents, and employees, all acting within the scope and

course of their employment, including but not limited to Manfredi and Wehmeyer.

       15.      At all times material hereto, Abington employed more than fifteen employees.

IV. CAUSES OF ACTION

       16.      Plaintiff was furloughed because of the COVID-19 pandemic along with other

employees in March 2020, effective March 17, 2020           with the expectation of being recalled on

Monday, March 30th.

       17.      That recall date was later extended to January 1, 2021

       18.      Plaintiff has not been recalled to date.

       19.      Although Plaintiff was told that all three Receptionists were being furloughed, she


                                                   3
              Case 2:21-cv-02588-WB Document 1 Filed 06/08/21 Page 4 of 7




learned on or about July 21, 2020 that "Loretta," African-American was not furloughed.

        20.      In July 2020, Plaintiff applied for a Customer Service Specialist with the

Engineering Department-Code Division which is a reception position that would have allowed

her to return to work in August 2020.

        21.      Plaintiff was qualified for this position and had performed the duties of this

position in the past.

        22.      On or about August 7, 2020, Plaintiff learned that "Sherrie," African-American,

was hired for this position.

        23.      At that time, Defendant falsely claimed that "Sherrie" had more experience, when

in fact Plaintiff had three years seniority over "Sherrie" and had trained her in the duties of her

position.

        24.      Abington’s reason for continued furlough and failure to restore her to the

Receptionist position in the Engineering Department are manufactured and pretextual in order to

conceal the race based animus for discrimination.

        25.      As Manfredi and Wehmeyer were Plaintiff’s direct supervisors and engaged in the

discriminatory conduct that resulted in the furlough and failure to return Plaintiff to her

employment, Abington is strictly liable for this conduct.

        26.      Abington was responsible and liable for the conduct of its principals, employees,

and agents for subjecting Plaintiff to a discriminatory employment and work environment, and

for failing to protect Plaintiff from unlawful conduct.

        27.      As a direct result of Abington’s conduct, Plaintiff has been irrevocably damaged.

        28.      As a direct result of Abington’s conduct, Plaintiff has suffered and continues to


                                                  4
              Case 2:21-cv-02588-WB Document 1 Filed 06/08/21 Page 5 of 7




suffer severe emotional, psychological, and physical distress.

        29.      As a direct result of Abington’s conduct, Plaintiff’s career, professional, and job

opportunities have been impaired and damaged and she has suffered a loss of earnings and

earning capacity.

                                             COUNT I
                                       PLAINTIFF v. ABINGTON
                                       VIOLATION OF TITLE VII

        39.    Paragraphs 1 through 38 inclusive, are incorporated by reference as if fully set forth

 at length herein.

        40.      Solely because of Plaintiff’s race, Plaintiff was treated disparately and denied the

opportunity to continue in her employment with Abington.

        41.      The foregoing acts of Abington constitute unlawful discrimination against

Plaintiff in violation of Title VII.

        42.      The action of Abington is without reason or basis and is so arbitrary, capricious,

and unfounded that Plaintiff is thereby denied due process of law.

        43.      Plaintiff has no adequate remedy at law.

        44.      As a direct result of Abington’s willful and unlawful actions in treating Plaintiff

in a discriminatory manner solely because of her race, in violation of Title VII, Plaintiff has

sustained loss of earnings, and benefits, plus loss of future earning power, plus back pay, front

pay and interest due thereon.




                                                  5
             Case 2:21-cv-02588-WB Document 1 Filed 06/08/21 Page 6 of 7




                                        COUNT II
                              PLAINTIFF v. ALL DEFENDANTS
                                  42 U.S.C. 1981 and 1983

       53.    Paragraphs 1 through 52 inclusive, are incorporated by reference as if fully set forth

at length herein.

       54.      Plaintiff was a public employee with an expectation of continued employment.

       55.      By the acts complained of Defendants deprived Plaintiff of the rights, privileges

and immunities, and due process provided for in the United States Constitution because of her

race

       56.      The deprivation directly and indirectly led to the extended furlough and failure to

return Plaintiff’s to her employment.

V. PRAYER FOR RELIEF

              57. Paragraphs 1 through 56 inclusive, are incorporated by reference as if fully set

                 forth at length herein.

       WHEREFORE, Plaintiff respectfully requests the Court to:

                a. Exercise jurisdiction over her claim;

                b. Issue declaratory and injunctive relief declaring the above-described practices

                    to be unlawful, and enjoining their past and continued effects;

                c. Award compensatory damages, including but not limited to reimbursement of

                    all medical and psychological expenses; back pay and future earnings and loss

                    of earning capacity in the amount of wages and benefits; damages for

                    Plaintiff’s mental, psychological, and emotional injuries, anguish, humiliation,

                    anxiety, physical and mental pain, and suffering and loss of life’s pleasures,


                                                 6
          Case 2:21-cv-02588-WB Document 1 Filed 06/08/21 Page 7 of 7




                 all of which may be permanent, together with interest, resulting from

                 Abington’ discriminatory and unlawful conduct;

             d. Reinstate Plaintiff to her former position together with back pay and

                 compensatory damages;

             e. Award Plaintiff attorneys’ fees and costs; and

             f. Grant such other relief, as the Court deems just and equitable.

VI. JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable.



                                             HAHALIS & KOUNOUPIS, P.C.




                                             By:                             ______
                                                     DAVID L. DERATZIAN, ESQUIRE
                                                     20 East Broad Street
                                                     Bethlehem, PA 18018
                                                     (610) 865-2608
                                                     Attorneys for Plaintiff

Date: June 8, 2021




                                                 7
